Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 1 of 7




                           EXHIBIT 4
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 2 of 7
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 3 of 7
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 4 of 7
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 5 of 7
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 6 of 7
Case 20-17355   Doc 90-4   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 7 of 7
